DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 
Claim Objections
Claim 7 is objected to because of the following informalities:  there is an additional space between the term “height” and the comma in line 3 that must be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezura (JP 2009-280086, see machine translation) (of record), Hansen et al. (US 2013/0325261) (of record), and Markow (US 4,111,249) (of record). 

Regarding claims 1 and 11-12, Ezura discloses an agricultural tire for an agricultural vehicle ([0023]), comprising: a tread (Figs. 1-2: 12), adapted to come into contact with the ground: the tread comprising raised elements (Figs. 1-2: 14) separated from one another at least in part by grooves running radially towards an outside from a bottom surface as far as the tread surface over a radial height (Fig. 2: D) ([0029], [0036]). Ezura further discloses that the height dimension (Fig. 2: D) of the lugs (Fig. 2: 14), and thereby the lug groove depth, is at most equal to a radial thickness of the tread ([0029], [0036]). Ezura also provides an example within Table 1 wherein the lug groove depth (Fig. 2: D) may be 42 mm, falling within the claimed range of at least 30 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the groove depth. 
Ezura further discloses the tread (Figs. 1-2: 12) having a total width (Fig. 2: TW)  measured between two axial ends (Figs. 1-2: 12E) of the tread surface; the tread comprising a middle part symmetrical about an equatorial plane and having a middle width at least equal to 5% and at most equal to 25% of the total width (See annotated Fig. 2 below: illustrates one possible example, but since no express structural elements of features have been claimed any portion of the tread that is 5% to 25% the 

    PNG
    media_image1.png
    673
    637
    media_image1.png
    Greyscale


max) of the tread, Ezura does disclose that the drop height (Fig. 2: H1) of the tread surface at the lateral parts affects the vibration riding comfort and traction force of the agricultural tire ([0032], [0038]). Even though the drop height (Fig. 2: H1) is measured relative to the tread width and not the radial thickness (Hmax) (Fig. 2: D) of the tread, one of ordinary skill in the art would readily recognize that the drop height of the lateral parts, and thereby the radial distance between the midpoint of the meridian profile of the radially outer surface of each said lateral part and the meridian profile of the radially outer surface of the middle part, is essentially a result effective variable that will affect the vibration riding comfort and traction force of an agricultural tire. While Ezura does not explicitly disclose the value for said radial distance as compared to the radial thickness (Hmax) of the tread, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said relationship. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the radial distance between the midpoint of the meridian profile of the radially outer surface of each said lateral part and the meridian profile of the radially outer surface of the middle part relative to the radial thickness of the  vibration riding comfort and without deteriorating traction force of the agricultural tire, as disclosed by Ezura.
However, Ezura does not expressly disclose that at a high pressure the radially outer surface of the middle part of middle width is fully in contact with the ground and the radially outer surfaces of the lateral parts of lateral width are not in contact with the ground, or that at a low pressure, the radially outer surfaces of the middle part of middle width and of the lateral parts of lateral width are fully in contact with the ground. 
Hansen teaches that the ideal tire pressure varies greatly in agricultural vehicles, depending on operating conditions ([0003]). In the case of road travel, high tire pressures ensure that the rolling friction and flexing work carried out at the tires is minimal ([0003]). This results in forward motion that is energy-efficient and gentle on material ([0003]). A much lower tire pressure is desirable for field work, however, in order to distribute the weight of the vehicle across a large ground contact area and thereby minimize soil compression and, to allow the tire profile to adapt to the ground and thereby permit efficient transfer of the drive force ([0003]). Additionally, Markow teaches that it is also known in the tire art that in a high or inflated condition, a tire will run with substantially small departures from the concentric, circular form and when the tire is in a low pressure state, there is a significant departure from the circular state as the tire deflects under compression in contacting the road or ground surface (Col. 8 lines 53-67). In other words, at a low pressure, the radially outer surfaces of a middle part of the tread and of lateral parts of the tread are fully in contact with the ground so as to cover a large ground contact area, and conversely at a high pressure the radially outer surface of the middle part would have to be fully in contact with the ground and the radially outer surfaces of the lateral parts would not be in contact with the ground, so as to cover a smaller ground contact area. One of ordinary skill in the art would also readily recognize that if the lateral parts at the axial edges of the tread at low pressures are fully in contact with the ground, then radially outer surfaces of intermediate parts between the radially outer surface of the middle part of 
. 

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezura (JP 2009-280086, see machine translation) (of record), Hansen et al. (US 2013/0325261) (of record), and Markow (US 4,111,249) (of record), as applied to claim 1 above, and optionally further in view of Nguyen et al. (US 2006/00118220) (of record).

Regarding claims 2-3 and 8, Ezura further discloses that it is preferable to set the second curvature radius (Fig. 2: R2) of the side section smaller than the first curvature radius (Fig. 2: R1) of the central section ([0027]).  In order to set the fall height (i.e. at the lateral parts) (Fig. 2: H1) of the tread 
Optionally, Nguyen teaches a pneumatic tire wherein the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part (Fig. 1: 50) is preferably equal to 0.25 to 0.5 times the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) ([0034]), wherein the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) is equal to 0.2 to 0.5 times the radius of curvature (RC) (Fig. 1: R1) of the first region (Fig. 1: 46) ([0034]), and in this manner the differing radii of curvature can preserve the wear balance of the tire ([0034]). In other words, the radius of curvature (RS) (Fig. 1: R3) is in the range of 0.05 to 0.25 times the radius of curvature (RC) (Fig. 1: R1), or C) (Fig. 1: R1) is 20 to 4 times the radius of curvature (RS) (Fig. 1: R3). Accordingly, having the radius of curvature (RC) (Fig. 1: R1) at the midpoint of the meridian profile of the radially outer surface of the middle part in the range of 4 to 20 times the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part overlaps with all of the claimed ranges of at least equal to 1.2 times, at least equal to 1.1 times and at least equal to the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of the radius of curvature (RC) at the midpoint of the meridian profile of the radially outer surface of the middle part the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Even though Nguyen does not teach an agricultural tire, Nguyen is silent as to the intended use and type of the tire, and furthermore Nguyen merely teaches a preferred range of radii of curvature for the tread surface when in road use, which would also be applicable to the tire disclosed by Ezura, which is also capable of use on the road. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Ezura in order to provide that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal 1.2 times, and thereby 1.1 times and 1 times (i.e. equal to), the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part so as to preserve the wear balance of the tire, as taught by Nguyen. 

Claims 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezura (JP 2009-280086, see machine translation) (of record), Hansen et al. (US 2013/0325261) (of record), and Markow (US 4,111,249) (of record), as applied to claim 1 above, and further in view of Rolland et al. (US 2013/0284335) (of record).

Regarding claims 4-6 and 9-10, Ezura further illustrates two intermediate parts, each said intermediate part being axially delimited by the middle part and one said lateral part (See annotated Fig. 2 above in claim 1: see region between middle and lateral parts).
However, modified Ezura does not expressly disclose that the middle part has a middle voids volume ratio (TEC), that each said lateral part has a lateral voids volume ratio (TES), or that each said intermediate part has an intermediate voids volume ratio (TEI). 
Rolland teaches that an important parameter regarding wet traction is void volume ratio (VVR) ([0048]). This parameter measures the tread's ability to evacuate or communicate water or other matter away from the contact patch once the matter has entered the network of grooves or other voids of the tread ([0048]). If the VVR is too high, then the tread rigidity can be compromised which leads to increased rolling resistance and tread wear ([0048]). If too little VVR is present, then the water or other matter cannot be effectively removed from the contact patch quick enough, which can lead to a decreased wet traction performance and an increased probability of hydroplaning ([0048]). In other words, the voids volume ratio of the tread is a result effective variable. While Rolland does not explicitly disclose the value for a middle voids volume ratio (TEC), a lateral voids volume ratio (TES), or an intermediate voids volume ratio (TEI), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said respective voids volume ratios. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original C) in a range of at most equal to 20% and thereby 30%, the lateral voids volume ratio (TES) in a range of at least equal to 60% and thereby at least equal to 50%, or the intermediate voids volume ratio (TEI) in a range of at least equal to 60% and thereby at least equal to 50%. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Ezura in order to optimize the middle voids volume ratio (TEC), lateral voids volume ratio (TES), and intermediate voids volume ratio (TEI) so as to effectively remove water or other matter from the contact patch quickly, improve wet traction performance, decrease the probability of hydroplaning, and decrease rolling resistance and tread wear, as taught by Rolland. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezura (JP 2009-280086, see machine translation) (of record), Hansen et al. (US 2013/0325261) (of record), and Markow (US 4,111,249) (of record), as applied to claim 1 above, and further in view of Ikuta (US 2016/0101653) (of record).

Regarding claim 7, Ezura discloses the raised elements of the middle part and of each said lateral part extending radially outwards from the bottom surface out to the tread surface over a radial height, as discussed above in claim 1. 
However, modified Ezura does not expressly disclose that any raised element of the middle part comprises a first elastomer compound extending radially towards the inside from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height or that any raised element of each said lateral part comprises a second elastomer compound extending radially inwards from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height. 
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues that the structure of the tread is not disclosed by the prior art. In particular, Applicant cites “the tread middle part is symmetrical about an equatorial plane and has a middle width Wc at least equal to 5% and at most equal to 25% of the total width WT, and two lateral parts, each extending axially inwards from an axial end of the tread surface and each having a lateral width Ws at least equal to 5% and at most equal to 20% of the total width WT.” The examiner refers to the detailed rejection above as to how the claim limitations are met. Moreover, the examiner reiterates the note from the rejection above that the claim limitations regarding the middle and lateral widths in terms of percentages with respect to the total tread width do not require any structural elements or features. The examiner further notes that any tread having a tread width that is symmetrical about the equatorial plane can be divided into portions of the aforementioned ranges.
On page 10 of the Remarks, Applicant argues that none of the tires of the cited prior art relate to a tire for a vehicle for agricultural use at high and low pressure, and that the cited tires relate to road performance and would provide no teaching for agricultural use. The examiner respectfully disagrees and 
On pages 12-13 of the Remarks, Applicant cites the Board of Appeals decision in Ex Parte Nakhamkin. The examiner notes that the MPEP, as well as additional USPTO guidance memoranda, are the guidance that are followed by the USPTO. Examiners are not expected to do additional legal research beyond the MPEP and guidance memoranda. The examiner has not found the cited Board of Appeals case to be available in the MPEP or in USPTO guidance memoranda, and therefore the examiner must rely upon the guidance currently available in the MPEP and said memoranda and not upon additionally cited case law outside said sources. 
Moreover, the examiner notes that while case law was relied upon in the prior office action of record, the rejection recited (and recites again in the rejection above), for example, “case law holds that in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. See MPEP 2144.05.” In the case of this rejection, the prior art teaches or suggests a range that falls within or overlaps with the claimed range. As expressly stated in the MPEP, such an instance is a prima facie case of obviousness. This is was not a sole reliance on per se rules of obviousness, but rather was a teaching of a disclosure in the reference of a disclosed range that fell within or overlapped with the claimed range and therefore presented a prima facie case of obviousness, as expressly disclosed by the case law found in the MPEP. Moreover, in the respective instances where such case law was relied upon, the examiner has further provided the reasoning and advantages disclosed by the prior art in order to make such modifications, as detailed in the rejection above. 

Applicants arguments directed to Nguyen are now considered to be moot in view of the amended rejection above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/SEDEF E PAQUETTE/Examiner, Art Unit 1749